DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a phone conversation with Dennis Daley (No. 34,994) on July 13, 2022.
The application has been amended as follows:
In claim 1, line 2, the recitation “an alternating current, AC, charging current” has been replaced with:
-- an AC charging current –
In claim 1, line 17, the recitation “below a threshold;” has been replaced with:
-- below the threshold DC current value; --
In claim 1, line 18, the recitation “below the threshold,” has been replaced with:
-- below the threshold DC current value, --
In claim 2, line 3, the recitation “information of a loss of the charger” has been replaced with:
-- information of a power loss of the charger –
In claim 3, line 4, the recitation “the DC power accordingly, wherein” has been replaced with:
-- the DC power of the charger, wherein –
In claim 8, lines 1-8, the recitation “wherein the controller is configured to detect the maximum value so that a new value is saved each time a maximum value which is higher than the previous value is detected; and the controller is configured to proceed to detecting the threshold DC current value if: an average value of the detected DC charging current values within a predetermined time interval is smaller than the maximum value; and a predetermined time has passed from detecting the latest maximum value” has been replaced with:
-- wherein the controller is configured to detect the maximum current value so that a new value is saved each time a maximum current value which is higher than a previous maximum current value is detected; and
the controller is configured to proceed to detecting the threshold DC current value when:
an average value of the detected DC charging current values within a predetermined time interval is smaller than the maximum current value; and 
a predetermined time has passed from detecting the latest maximum current value. --
In claim 9, lines 1-2, the recitation “wherein if the controller detects that the maximum value is below a general threshold value” has been replaced with:
-- wherein when the controller detects that the maximum current value is below a general current threshold value –
In claim 10, line 2, the recitation “the maximum value” has been replaced with: 
--the maximum current value –
In claim 11, line 5, the recitation “the threshold” has been replaced with:
-- the threshold DC change value –
In claim 16, line 2, the recitation “an alternating current, AC, charging current” has been replaced with:
-- an AC charging current –
In claim 16, line 14, the recitation “below a threshold;” has been replaced with:
-- below the threshold DC current value; --
In claim 16, line 15, the recitation “the threshold,” has been replaced with:
-- the threshold DC current value, --
In claim 17, line 1, the recitation “A computer program, comprising a program code” has been replaced with:
-- A computer program stored in a non-transitory computer storage media, comprising a program code –
In claim 17, line 4, the recitation “an alternating current, AC, charging current” has been replaced with:
-- an AC charging current –
In claim 17, line 19, the recitation “below a threshold;” has been replaced with:
-- below the threshold DC current value; --
In claim 17, line 20, the recitation “the threshold,” has been replaced with:-- the threshold DC current value, --

Allowable Subject Matter
1. Claims 1 - 17 are allowed.
2. The following is an examiner's statement of reasons for allowance.
In terms of Claim 1, the prior art of record doesn’t teach alone or in combination:
A device comprising a controller configured to:
detect a maximum value of the DC charging current values based on a peak value of the active power;
after detecting the maximum current value, detect a threshold DC current value of the DC charging current values in relation to the detected maximum current value;
after detecting the threshold DC current value, detect a change of subsequent values of the DC charging current values, and based on the change, detect whether the change is below the threshold DC change value;
after detecting the change is below the threshold DC change value, control the switch for disconnecting the AC output, in combination with the remaining claim elements of claim 1.
As to claims 2 - 15, the claims are allowed as being dependent over on allowed claim (claim 1).
In terms of Claim 16, the prior art of record doesn’t teach alone or in combination:
A method of charging an electrical device using a device comprising a controller controlling configured to perform steps of:
detecting a maximum value of the DC charging current values based on a peak value of the active power;
after detecting the maximum value, detecting a threshold DC current value of the DC charging current values in relation to the detected maximum current value;
after detecting the threshold DC current value, detecting a change of subsequent values of the DC charging current values, and based on the change, detecting whether the change is below the threshold DC change value;
after detecting the change below of the threshold DC change value, controlling a switch for disconnecting an AC output configured to be connected to the charger, in combination with the remaining claim elements of claim 16.
As to claim 17, the claim is allowed as being dependent over on allowed claim (claim 16).

Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The US Patent Application Publication to Kim et al. (US # 20150022154) teaches In accordance with another aspect of the present invention, there is provided a method of controlling a normal operation of a battery charging power source device including a micro USB connector 24 connecting the battery to a power source unit 20 of the smartphone when the battery of the smartphone is charged, a power generation unit 32 for supplying DC charging power from an AC input power source to the smart phone 20, and a control unit 33 including at least one microprocessor for controlling an overall operation and an overall function of the power source device 30, wherein if a current detection unit CT of the power source device 30 senses a flowing current and inputs the sensed current to an input port I1 of the control unit 33, the control unit determines that the battery is fully charged if the sensed current is lower than a predetermined level of a completely charged current, outputs an output O2 of the control unit to be low, switches off a photodiode PD1 of the power supply/cutoff unit 35, and performs a control to convert a state of a triac T1 and T2 into an open state, whereby standby power of the power source device 30 is cutoff by cutting off AC input power (Fig 1, [0020]).
The US Patent Application Publication to Fujita et al. (US # WO 2020054098A1) teaches an alternating current measuring apparatus 4 measures an alternating current inputted/outputted to/from the converter 3 (S105). Incidentally, the alternating current measuring apparatus 4 may constantly take measurements. Alternatively, by receiving notices of a start and an end of charging from the charge controller 21, converter 3, or the like, the alternating current measuring apparatus 4 may take measurements only during charging periods. The measurement data on the alternating current is sent to the determiner 25, and then used by the determiner to calculate power amount inputted (input power amount) into the storage battery 1 (S106). 
Neither Kim nor Fujita teaches alone or in combination a device capable of controlling charging of an electrical device by connecting and disconnecting an AC output of the device using a switch, based on comparing DC charging current change
values with a threshold value, as explained in paragraph 2 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859